DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/24/2020.
Claims 1, 2, 9, 11-13, 17 and 19 amended.
Claim 8 is cancelled.
Claims 1-7, and 9-19 are pending.
Claims 1-7, and 9-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of 09/24/2006. The emulator is mentioned in App. No. 13/350,832 with a priority date of 01/16/2012, but the use of the emulator in replacing applications is claimed in the provisional 61/606,451, the 9 page specification, giving the application the priority date of 03/04/2012.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  the limitation in claim 1, “cause the applications provisioned remotely via the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device” is in comprehensible, claim 12 recites “wherein the memory is .” The punctuation is improper.  Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered. 
112
The prior 112(b) ‘means for’ rejection was not properly addressed. Applicant argues Examiner admits that there are paragraphs that may show support but that is completely incorrect and a misrepresentation of the statement. Reading further shows that this is not the case. The office action clearly states, “In the instant application, the following portions of the specification and drawings may appear to describe the corresponding structure for performing the claimed function:  specification ¶ 5, 7, 11, 56-61, 75, 76, 91 and 92. However, the specification and drawings do not disclose sufficient corresponding structure, material or acts for performing the claimed function.” The rejection has not been properly addressed as Applicant has yet to provide evidence of the structures of the entities performing structural functions. 
103
Applicant argues Behren does not disclose that “the emulator that communicates with a reader (external to the mobile device) while Behren uses an NFC reader to interact directly with individual card software to communicate with an external reader.” Neither the claims, nor the specification provide support for the emulator communicating with an external reader. 
Next, Applicant argues against the combination of Behren and Corda. Both Behren and Corda are directed to emulation applications and cards. Behren teaches 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
an emulator… receiving (claim 1)
the service manager… cause the applications provisioned remotely (claim 1)
communication interface … facilitating data exchange (claim 1)
the table in the service manager updates a counter (claim 1)
the service manager receives a request (claim 1)
user interface application provided to query (claim 7)
UI application for conducting (claim 7)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. ¶ 59 explains “a card manager proxy 112 that facilitates the communication between a Trusted Service Manager (i.e., TSM server) 114 and the TMSM 106, a set of readonly wallet user interface (UI) applications 116 and transaction wallet applications 118. .. The readonly wallet UI 116 provides an interface to query one or more Mifare applications on information ”, the claimed interfaces are software applications but are currently claimed in a mobile device and claimed to be performing functions. ¶ 61 describes “a mechanism to make baseband storage as an extension for storing the software-based or logical smart cards” 122 (implemented in hardware or software) is installed, it responds exactly like a native Mifare chip to an interface”. According to the disclosure, the emulator can be either software or hardware, applicant is claiming a machine and the claim is unclear as to whether the emulator written in claim 1 is hardware or software. A software emulator cannot be claimed in the mobile device to be performing functions. As a result, corresponding structure to support the means for the functions has not been clearly provided. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “an emulator, coupled to the memory”. According to the specification (Figure 1; ¶ 58-63, 117, 120, 143), “To download/install the application to the SE, the server is configured to establish a secure channel with the SE using this derived SSD at 242... it is assumed that an installed application, e-purse or a Mifare card, has been provisioned with the SE…  an on-card Trusted Mifare Service Manager 106 (implemented as a module or an applet) is provided in a secure element (SE) 108… the TMSM 106 is a component or applet configured to be responsible for installing and personalizing the applications, and Swapping one or another application into or out an emulator 122,” the emulator (122) is part of the secure element and the secure element(108) is the storage device that stores the plurality of applications(applet #1-N). The secure element, is not a generic “storage device” that stores the plurality of applications. The applications are not provisioned in a “storage device”, they are provisioned in a secure element.  Neither the figures nor the specification describe a device other than the secure element that is used to store both the plurality of applications and the emulator. The specification does not provide support for the 

    PNG
    media_image1.png
    226
    534
    media_image1.png
    Greyscale

Claims 9 and 17 recite “wherein the secure element is preloaded with default Issuer Security Domain (ISD) information updated entirely or partially subject to retrieved corresponding default ISD information from a party originating the secure element”. According to the disclosure (Figure 1; ¶ 61, 62), “ the SE 132 of FIG. 1C may be perceived as a preload operating system in a smart card, providing a platform for PIN management and security channels (security domains) for card personalization. The SE 132 combines the interests of smart card issuers, vendors, industry groups, public entities and technology companies to define requirements and technology standards for multiple applications running in the smart cards.” The same language is regurgitated in original claims 9 and 17. According to MPEP 2163, “ issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” In this case, the specification does not describe or mention the SE being preloaded with and ISD information. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “wherein the service manager includes a table to keep track of the applications and cause the applications provisioned remotely via the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device, the data is only be modified by the dedicated server over a secured channel.” The claim is unclear and indefinite. The claim does not make logical or grammatical sense. It is unclear whether Applicant is claiming the service manager causes Application to be provisioned or what the service manager cause the applications to do. Dependent claims 2-7, and 9-11 are rejected.
As per claims 1,  7 the claims recite the following means plus functions limitations:
an emulator… receiving (claim 1)
the service manager… cause the applications provisioned remotely (claim 1)
communication interface … facilitating data exchange (claim 1)
the table in the service manager updates a counter (claim 1)
the service manager receives a request (claim 1)
user interface application provided to query (claim 7)
UI application for conducting (claim 7)
This limitation invokes 35 USC § 112, ¶ 6 because it meets the 3-prong analysis set forth in MPEP 2181 as it recites a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) and the phrase is modified by functional language and it is not modified by sufficient structure, material, or acts for performing the recited function. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C.112 (f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. Welker BearingCo., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst.of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2dat 1886–87; Mas-Hamilton Group v. LaGard, Inc.,156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017(Fed. Cir. 1998). The terms are “used as a 
In the instant application, the following portions of the specification and drawings may appear to describe the corresponding structure for performing the claimed function:  specification ¶ 5, 7, 11, 56-61, 75, 76, 91 and 92.
However, the specification and drawings do not disclose sufficient corresponding structure, material or acts for performing the claimed function.  ¶ 91 and 92 describe purse provisioned with the secure element is personalized with keys. The specification does not "send a set of instructions to cause" and does not have a corresponding structure that are the instructions. ¶ 5, 7, 56-58, 61, 75, 76 describe the module interchangeable with software modules, applications and applets but there is no indication of what structure is used, ¶ 58, 59 explains , the “on-card Trusted Mifare Service Manager 106 (implemented as a module or an applet) is provided in a secure element (SE) 108” and “a card manager proxy 112 that facilitates the communication between a Trusted Service Manager (i.e., TSM server) 114 and the TMSM 106, a set of readonly wallet user interface (UI) applications 116 and transaction wallet applications 118. .. The readonly wallet UI 116 provides an interface to query one or more Mifare applications on information ”, the claimed interfaces are software applications but are currently claimed in a mobile device and claimed to be performing functions. ¶ 61 describes “a mechanism to make baseband storage as an extension for storing the software-based or logical smart cards” but there is no indication of what structure is used. . ¶ 62 explains “Once the emulator 122 (implemented in hardware or software) is installed, it responds exactly like a native Mifare chip to an interface”. 
Claim 1 recites “receiving a first application corresponding to a first card In accordance with the service manager”. The claim is unclear and indefinite as to what Applicant intends “In accordance with the service manager” and how a computing device recognizes this command. Dependent claims 2-7, and 9-11 are rejected.
Claim 1 recites “the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device, the data is only be modified by the dedicated server over a secured channel … application is unlocked by the dedicated server”, claims 2 and 13 recites “in responding to a request from the dedicated  server when the dedicated  server determines that the secure element is registered therewith…,” claim 11 recites "wherein the application being provisioned is distributed by an application provider…applications has been remotely provisioned by the dedicated  server with operations of: notifying...", claim 12 recites “, the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device, the data can only be modified by the dedicated server over a secured channel … an external reader provided to read one of the cards on the mobile device,” See disclosure ¶ 112, 143. A dedicated  server, external reader and application providers are not recited as an elements of the mobile device of independent claims 1, 
Claim 1 recites “wherein the table in the service manager updates a counter when the first application is successfully loaded in the emulator”. The claim is unclear and indefinite as the table is not recited as a structural entity but Applicant claims the table performs the function of updating a counter. The claim is unclear and indefinite as to the functionality of the claim limitation and the metes and bounds of what a list(table) is capable of. Dependent claims 2-7, and 9-11 are rejected.
Claim 2 and 13 recite “sending device information of the secure element in responding to a request from the dedicated server when the dedicated server determines that the secure element is registered therewith.” The claims are unclear and indefinite. The claim is directed to the mobile device, not the functions of the dedicated server. But the recites functions are dependent on the dedicated server. Given that the dedicated server is remote to the mobile device, it would be impossible for the mobile device to know for example, that the dedicated server has determined the secure element is registered with it without receiving such communication. Therefore the claims is unclear as the functions of the mobile device are written to also claim knowledge of the functions of the dedicated server. 
Claim 4 recites the limitation "the cards provided respectively".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9, 10, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Behren et al. (8,646,059) (“Behren”), in view of Corda et al. (9,128,829) (“Corda”), and further in view of Hosogoe et al. (2003/0151125) (“Hosogoe”).
Regarding claim 1, Behren discloses a display screen showing a list of application for a user of the mobile device to choose one therefrom, each of the applications corresponding to one of the cards(Figure 1; column 5, line 41-67, column 7, line 38-42, column 9, line 3-27, column 10, line 13-49, column 13, line 18-26, column 18, line 27-35, column 20, line 48-61)
Behren - the user may choose from different card types (for example, PayPass, Paywave, debit cards, or other types) from different credit card companies (for example, MasterCard, Visa, Discover, or other companies), as well as different bank instances (for example, Bank A, B, C, and D) for each card type on the user-interface… the wallet application can be used by the contactless payment device user to select certain card Software applications as preferred applications via a user-inter face, thereby creating an order based on the type of card Software application. … When a full sized AID is selected, the directory software 

a secure element including a memory for storing the application and executing a service manager to manage applications, wherein the service manager includes a table to keep track of the applications and cause the applications provisioned remotely via the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device, the data is only be modified by the dedicated server over a secured channel (Figure 2, 3; Table 1; column 4, line 49-67, column 5, line 11-67, column 7, line 22-67, column 8, line 1-58, column 9, line 49-67, column 10, 1-67 column 13, line 45-62, column 19, line 27-38, column 22, line 25-53, column 26, line 1-43)
Claim Interpretation- According to the disclosure(¶ 58, 59), the “on-card Trusted Mifare Service Manager 106 (implemented as a module or an applet) is provided in a secure element (SE) 108…. the NFC device 102 or 104 includes a card manager proxy 112 that facilitates the communication between a Trusted Service Manager (i.e., TSM server) 114 and the TMSM 106.” The TSM server is remote to the secure element and the TMSM that is a module or application inside the secure element. Additionally, the limitation starting with “cause…” is 

    PNG
    media_image2.png
    460
    575
    media_image2.png
    Greyscale

 Behren - An external trusted service manager (TSM) 108 controlled by a near field communications (NFC) service provider 104 hosts and transmits card software applications for installation within the secure element 152 of a contactless Smart card in mobile device 140. The NFC service provider 104 provides a secure key encrypted Software card application for decryption and installation in the Secure element 152. .. The term “card software application' and “card applet” are used interchangeably in this disclosure to refer to a software applications running within the secure element of a Smart card… to instantiate a Trusted Service Manager (TSM) Security Domain for download of payment and other card Software applications, to lock/unlock card Software applications, and to terminate secure element Software applications.,… The payment applications may be loaded on the mobile device as a card Software application package, 160-164 because each of the card and control software applications are resident within the same secure element 152. Alternatively, multiple secure elements providing a secure communication channels will provide the same functionality as disclosed herein. The user may engage the control software application 156 (SERVICE MANAGER) using commands to activate, deactivate, prioritize, delete, and install card software applications within the secure element… the active AIDs from the control Software application 224 typically updates the directory software application 212… The control Software application maintains a UPL 228 of a list 232 of card software applications and their status from each card software application server SIOS 236.  (column 4, line 63-66, column 5, line 11-33, column 7, line 62-67, column 8, line 1, 2, 49-58, column 9, line 49-67)

    PNG
    media_image3.png
    468
    510
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    821
    756
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    429
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    280
    331
    media_image6.png
    Greyscale

receiving a first application corresponding to a first card In accordance with the service manager, the first application being one of the plurality of applications, wherein the table In the service manager updates a counter when the first application is successfully loaded in the mobile device (column 7, line 1-48, column 8, line 38-53, column 9, line 49-67, column 12, line 31-67, column 18, line 1-67, column 21, line 1-21);
Behren - an application host OS 144 on the mobile device 140 provides the user of the mobile device with the capability to manage multiple card Software applications and its instances 160-164 using a wallet Software application 148,.. The management of the card software applications may be performed via a control software application 156, which communicates with the wallet Software application 148 using APDUs, transmitted and received, through a secure and encrypted communication channel. The control Software application may freely communicate with the multiple card software applications and its instances 160-164 because each of the card and control software applications are resident within the same secure element 152… Alternatively, multiple secure elements providing a secure communication channels will provide the same functionality as 156 (SERVICE MANAGER) using commands to activate, deactivate, prioritize, delete, and install card software applications within the secure element… the active AIDs from the control Software application 224 typically updates the directory software application 212… The control Software application maintains a UPL 228 of a list 232 of card software applications and their status from each card software application server SIOS 236… , the server-client SIO definition within the JCRE allows a “wallet” software appli cation to track all instances of the card software applications in the secure element via the control software application in the Smart card.  (column 7, line 22-26, column 8, line 38-58, column 9, line 49-67)

a communication interface, coupled to the secure element, facilitating data exchange wirelessly between a reader and the first application (Figurer 2, 3; column 7, line 49-57, column 20, line 48-61, column 21, line 34-65)
Behren - The proximity payment service environment (PPSE) is a directory software application that is selected by the terminal reader when the contactless payment device is presented to the reader…The control software application can prevent the reader terminal from applying certain forceful methods to select a payment card Software application from a list of available options.  (column 7, line 49-52, column 20, line 56-59)


Behren - The user may engage the control software application 156 using commands to activate, deactivate, prioritize, delete, and install card Software applications within the secure element…. The list of available card software applications 216 are displayed by the AIDS 220 to the reader. The reader then chooses or is defaulted to one of the multiple available card software applications. Accordingly, if the reader 280 chooses s AID2 220B, then the corresponding full AID is retrieved from the control software application. The selected full AID will be f AID21 232F. The corresponding card Software application 268 is triggered and the application itself, or its instance 272, in this case, is activated to the NFC controller for radio transmission of data to the reader.  (column 8, line 55-58, column 10, line 3-12)

wherein said operation of causing the second application loaded into the emulator to replace the first application fails when the second card is selected via the display screen but the second application has been locked remotely by the dedicated server, and ( column 5, line 11-17, column 9, line 28-65, column 15, line 36-63, column 16, line 55- 67, column 17, line 1-60, column 19, line 8-17, column 24, line 1-67)
Behren - Alter natively, the TSM may issue pre-defined instructions for such exemplary external functions, as blocking/unblocking a card Software application… to instantiate a Trusted Service Manager (TSM) Security Domain 

Behren does not disclose an emulator, coupled to the memory, in the emulator;



Corda teaches an emulator, coupled to the memory, in the emulator (column 5, line 24-67, column 7, line 33-37, column 8, line 10-18)

Corda - The mobile communication device further comprises a MIFARE memory MM which can either be configured as a MIFARE Classic card or a MIFARE Emulation card… The mobile communication device 1 further comprises a swap memory SM. …For instance, the Swap memory SM is located in a secure memory of a Smartcard 4, e.g. a SmartMX card, being schematically represented in FIG. 4 by dotted lines. In the present example the Smartcard 4 also comprises a memory portion that emulates the MIFARE memory MM. However, it should be 

received and executed in the emulator, wherein the reader is external to the mobile device, the secure element communicates with the reader via the communication interface, the first application in the emulator is replaced in entirety or partially by a second application corresponding to a second card when another one of the cards is selected by the user, (column 5, line 58-67, column 8, line 40-49);

Corda - or by means of a NFC reader/writer when the mobile communication device 1 has NFC capabilities and is located within the range of such a NFC reader/writer… the MIFARE applications manager MAM carries out swapping between these two tickets “Ticket1 and “Ticket7”. The final state (FIG. 8C) shows the result of the Swapping operation. In the Swap memory SM “Ticket1 is still stored, but has no longer a sector indication (meaning that it is no longer located 

the first application is out of the emulator and replaced by the second application; and the service manager conducts an operation of causing the second application loaded into the emulator to replace the first application when the second card is selected via the display screen and when the second application has been unlocked by the dedicated server, (Figure 1; column 5, line 9-67, column 6, line 35-67, column 7, line 1-37, Column 9, line 50-67; claim 1, 18)

Corda - The mobile communication device 1 has a user interface comprising a keyboard 3 and a display 2. It further comprises a processor and memory…The trigger signals TS that are detectable by the MIFARE applications manager MAM may also be signals generated by the user interface of the mobile communication device 1, particularly by the keyboard 3. Thereby the MIFARE applications manager MAM offers an interface to the user of the mobile communication device 1 to enable him/her to trigger a MIFARE applications swapping by himself/herself. …A swapping instruction sent by a Service Provider etc. to the mobile communication device either as an SMS via the over-the-air service of a Mobile Network Operator or via RFID reader/writers which are connected to the Service Provider via a communication network. For the implementation of this feature the MIFARE applications manager MAM comprises an interface to the 

wherein functions of the mobile device related to the first card offered by the first application are changed to functions offered by the second application related to the second card when the first application is out of the emulator and the second application is activated and executed in the emulator (column 5, line 56, 57, column 6, line 35-67; claim 1, 18)  
Corda - MIFARE applications are for instance tickets, coupons, access controls, e-purse functions, etc… in order to instruct the MIFARE applications manager MAM to perform a Swap and put the right concert ticket into the MIFARE memory MM. … an applications manager configured to Swap applications between the first memory and the Swap memory Such that a first application that is stored at a first location on the first memory prior to Swapping replaces a second application that is store data second location on the Swap memory, and Such that the second application replaces the first application at the first location on the first memory, wherein the first application is different from the second application. (column 5, line 56, 57, column 6, line 35-67; claim 1)

systems, methods, and devices for controlling multiple card Software applications using a control Software application, the control and card Software applications resident in a secure element of a con tactless Smart card” and Corda(column 1, line 10-13), which teaches “managing MIFARE applications in a mobile communication device that comprises a MIFARE Classic card or an emulated MIFARE Classic memory and a Swap memory” in order to provide enough memory for multiple applications and store them in a secure way (Corda; column 3, line 43-67).

Neither Behren nor Corda use the term “emulator”. Hosogoe uses the term “emulator” (Abstract; ¶44-51). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Behren(column 1, line 16-21), which teaches “systems, methods, and devices for controlling multiple card Software applications using a control Software application, the control and card Software applications resident in a secure element of a con tactless Smart card”, Corda(column 1, line 10-13), which teaches “managing MIFARE applications in a mobile communication device that comprises a MIFARE Classic card or an emulated MIFARE Classic memory and a Swap memory” and Hosogoe(¶1), which teaches “a multi-application type IC card having a plurality of functions including credit card and electronic money functions” in order to ensure higher security and great data volume to enact more monetary functions than a conventional magnetic card (Hosogoe; ¶ 2-4).

Claim Interpretation- The claim is directed to the mobile device, not the functions of the designated server, Therefore, it would be impossible for the mobile device to know for example, that the designated server has determined the secure element is registered with it. For the purpose of claim interpretations, the limitation will be understood to mean the secure element, comprised in the phone is sending device information. 

Regarding claim 4, Corda teaches wherein each of the applications emulating functions of one of the cards provided respectively to perform a function related to a monetary transaction, the mobile device is used to 3emulate each of the cards when a corresponding application is loaded into and executed in the emulator (Figure 1; column 5, line 9-67, column 6, line 35-67, column 7, line 1-37, Column 9, line 50-67; claim 1, 18).
Regarding claim 5, Behren discloses wherein at least one of the cards is a contactless card (Figure 1; column 4, line (38-66).  
Regarding claims 6 and 15, Behren discloses wherein the secure further includes  a plurality of service objects along with a plurality of key indexes, each of the service objects corresponding to one of the applications (column 6, line 37-67, column 19, line 28-67, column 23, line 1-32, column 25, line 1-26).  
Claim Interpretation – According to the specification(¶ 69, 72), “a service provider can access to all Mifare service objects (i.e., Mifare applications)… the TMSM 106 includes a set of service objects and corresponding key indexes. Each logical Mifare card in the TMSM 106 is called a service object…  Each application can be associated with a key set index (also called key version number) of the installed SSD (Supplementary Secured Domain) key. ” For the purpose of claim interpretation, the service objects  will be understood to mean the applications and/or cards they correspond to. 

Regarding claims 9 and 17, Behren discloses wherein the secure element is preloaded with default Issuer Security Domain (ISD) information (column 5, line 11-33, column 7, line 59-67, column 19, line 28-67, column 25, line 1-26, column 26, line 1-16).   
Regarding claims 10 and 18, Behren discloses wherein the mobile device is a smartphone or a portable computer (column 4, line 38-67).  
Claims 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Behren et al. (8,646,059) (“Behren”), in view of Corda et al. (9,128,829) (“Corda”), in view of Hosogoe et al. (2003/0151125) (“Hosogoe”) and further in view of Wentker et al. (6,481,632) (“Wentker”).
Regarding claim 11, Behren discloses wherein each of the applications has been remotely provisioned by the dedicated server with operations of: sending a request from the mobile device to the dedicated server to provision an application installed in the mobile device, wherein the application being provisioned is distributed by an application provider (column 5, line 11-33, column 7, line 59-67, column 8, line 1-14, column 23, line 33-67, column 24, line 1-56, column 26, line 1-16); establishing a secured channel 
Neither Behren, Corda nor Hosogoe teaches wherein the data for the application includes supplemental security domains (SSD) to be associated with the application. Wentker teaches wherein the data for the application includes supplemental security domains (SSD) to be associated with the application (column 11, line 21-62, column 14, line 24-43, column 16, 49-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Behren, Corda, Hosogoe and Wentker in order to provide efficient management of card applications (Wentker; column 1, line 12-67).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Behren et al. (8,646,059) (“Behren”), in view of Corda et al. (9,128,829) (“Corda”), and further in view of Hosogoe et al. (2003/0151125) (“Hosogoe”).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corda et al. (9,128,829) (“Corda”), in view of von Behren et al. (8,646,059) (“Behren”), and further in view of Hosogoe et al. (2003/0151125) (“Hosogoe”).
Regarding claim 12, Corda discloses installing in a memory of the mobile device a plurality of applications downloaded from a dedicated server, each of the applications 
(column 5, line 24-67, column 7, line 33-37, column 8, line 10-18)

Corda - The mobile communication device further comprises a MIFARE memory MM which can either be configured as a MIFARE Classic card or a MIFARE Emulation card… The mobile communication device 1 further comprises a swap memory SM. …For instance, the Swap memory SM is located in a secure memory of a Smartcard 4, e.g. a SmartMX card, being schematically represented in FIG. 4 by dotted lines. In the present example the Smartcard 4 also comprises a memory portion that emulates the MIFARE memory MM. However, it should be emphasized that the MIFARE memory MM can also be a MIFARE Classic card, e.g. 1 kB or 4 kB card… by enabling the user to manage MIFARE applications Swapping the user will be able to choose which coupons he needs to be located in the MIFARE memory MM at the moment…. The MIFARE applications manager MAM first stores this MIFARE application “Ticket 7' in the swap memory SM and then searches for a free sector in the MIFARE memory MM. A free sector (sector 0x2) is found and swapping can be done between the free MIFARE memory sector 0x2 and the “Ticket 7”, meaning the MIFARE application “Ticket 7' is written into sector 0x2 of the MIFARE memory MM by the MIFARE applications manager MAM.   (column 5, line 24-67, column 7, line 33-37, column 8, line 10-18)


Corda - or by means of a NFC reader/writer when the mobile communication device 1 has NFC capabilities and is located within the range of such a NFC reader/writer… the MIFARE applications manager MAM carries out swapping between these two tickets “Ticket1 and “Ticket7”. The final state (FIG. 8C) shows the result of the Swapping operation. In the Swap memory SM “Ticket1 is still stored, but has no longer a sector indication (meaning that it is no longer located in the MIFARE memory MM). On the other hand, a sector indication (sector 0x2) has been added to the “Ticket 7' in the swap memory SM and this MIFARE application “Ticket 7' is now also stored in sector 0x2 of the MIFARE memory MM. (column 5, line 58-67, column 8, line 40-49)

facilitating data exchange between the external reader and the first application being executed in the emulator, wherein the first application in the emulator is replaced in entirety by a second application corresponding to a second card when another one of the cards is selected by the user, wherein the first application is out of the emulator when the second card is selected by the user, the first application is replaced by the second application in the emulator (Figure 1; column 5, line 9-67, column 6, line 35-67, column 7, line 1-37, Column 9, line 50-67; claim 1, 18)

Corda - The mobile communication device 1 has a user interface comprising a keyboard 3 and a display 2. It further comprises a processor and memory…The trigger signals TS that are detectable by the MIFARE applications manager MAM 

causing the second application to replace the first application loaded and executed in the emulator, said causing the second application to replace the first application loaded and executed in the emulator fails when the second card is selected via the display and wherein functions of the mobile device related to the first card offered by the first application are changed to functions offered by the second application related to the second card when the second application is activated and executed in the emulator(column 5, line 56, 57, column 6, line 35-67; claim 1, 18)  
Corda - MIFARE applications are for instance tickets, coupons, access controls, e-purse functions, etc… in order to instruct the MIFARE applications manager MAM to perform a Swap and put the right concert ticket into the MIFARE memory MM. … an applications manager configured to Swap applications between the first memory and the Swap memory Such that a first application that is stored at a first location on the first memory prior to Swapping replaces a second application that is store data second location on the Swap memory, and Such that the second application replaces the first application at the first location on the first memory, wherein the first application is different from the second application. (column 5, line 56, 57, column 6, line 35-67; claim 1)

Corda does not disclose the service manager includes a table to keep track of the applications and cause the applications provisioned remotely via the dedicated server that subsequently installs corresponding data and keys for each of the cards in the mobile device, the data can only be modified by the dedicated server over a secured channel, the mobile device communicates wirelessly with an external reader provided to read one of the cards on the mobile device; showing the applications on a display of the mobile device for a user to choose one therefrom, each of the application corresponding to oneof the cards; wherein the table in the service manager updates a counter when the first application is successfully loaded in the device; wherein the table Is updated per the second application; but the second application has been locked by the dedicated server.



Claim Interpretation- According to the disclosure(¶ 58, 59), the “on-card Trusted Mifare Service Manager 106 (implemented as a module or an applet) is provided in a secure element (SE) 108…. the NFC device 102 or 104 includes a card manager proxy 112 that facilitates the communication between a Trusted Service Manager (i.e., TSM server) 114 and the TMSM 106.” The TSM server is remote to the secure element and the TMSM that is a module or application inside the secure element. Additionally, the limitation starting with “cause…” is incomprehensible, given the dedicated server is not a part of the claimed limitations, and it’s functions are outside the scope of the mobile device claimed, and for purposes of claim interpretation, the limitation will be understood to mean the mobile device has applications installed with corresponding data and keys for each card. 

    PNG
    media_image2.png
    460
    575
    media_image2.png
    Greyscale

 Behren - An external trusted service manager (TSM) 108 controlled by a near field communications (NFC) service provider 104 hosts and transmits card software applications for installation within the secure element 152 of a contactless Smart card in mobile device 140. The NFC service provider 104 provides a secure key encrypted Software card application for decryption and installation in the Secure element 152. .. The term “card software application' and “card applet” are used interchangeably in this disclosure to refer to a software applications running within the secure element of a Smart card… to instantiate a Trusted Service Manager (TSM) Security Domain for download of payment and other card Software applications, to lock/unlock card Software applications, and to terminate secure element Software applications.,… The payment applications may be loaded on the mobile device as a card Software application package, where each package, for example, a MasterCard package, typically contains Software code for all Supported payment applications within MasterCards' offerings, e.g., Mstripe, Mchip, and any other Suitable payment application. .. The control software application may freely communicate with the multiple card software applications and its instances 160-164 because each of the card and 152. Alternatively, multiple secure elements providing a secure communication channels will provide the same functionality as disclosed herein. The user may engage the control software application 156 (SERVICE MANAGER) using commands to activate, deactivate, prioritize, delete, and install card software applications within the secure element… the active AIDs from the control Software application 224 typically updates the directory software application 212… The control Software application maintains a UPL 228 of a list 232 of card software applications and their status from each card software application server SIOS 236.  (column 4, line 63-66, column 5, line 11-33, column 7, line 62-67, column 8, line 1, 2, 49-58, column 9, line 49-67)


    PNG
    media_image3.png
    468
    510
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    821
    756
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    414
    429
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    280
    331
    media_image6.png
    Greyscale


showing the applications on a display of the mobile device for a user to choose one therefrom, each of the application corresponding to oneof the cards (Figure 1; column 5, line 41-67, column 7, line 38-42, column 9, line 3-27, column 10, line 13-49, column 13, line 18-26, column 18, line 27-35, column 20, line 48-61)
Behren - the user may choose from different card types (for example, PayPass, Paywave, debit cards, or other types) from different credit card companies (for example, MasterCard, Visa, Discover, or other companies), as well as different bank instances (for example, Bank A, B, C, and D) for each card type on the user-interface… the wallet application can be used by the contactless payment device user to select certain card Software applications as preferred applications via a user-inter face, thereby creating an order based on the type of card Software application. … When a full sized AID is selected, the directory software application then routes payment transaction commands according to user selected settings, directly to the selected instance… Here, all the data in the PPSE may not be distributed to merchants’ reader by default, but is available to 

wherein the table in the service manager updates a counter when the first application is successfully loaded in the device…wherein the table Is updated per the second application, (column 7, line 1-48, column 8, line 38-53, column 9, line 49-67, column 12, line 31-67, column 18, line 1-67, column 21, line 1-21);
Behren - an application host OS 144 on the mobile device 140 provides the user of the mobile device with the capability to manage multiple card Software applications and its instances 160-164 using a wallet Software application 148,.. The management of the card software applications may be performed via a control software application 156, which communicates with the wallet Software application 148 using APDUs, transmitted and received, through a secure and encrypted communication channel. The control Software application may freely communicate with the multiple card software applications and its instances 160-164 because each of the card and control software applications are resident within the same secure element 152… Alternatively, multiple secure elements providing a secure communication channels will provide the same functionality as disclosed herein. The user may engage the control software application 156 (SERVICE MANAGER) using commands to activate, deactivate, prioritize, delete, and install card software applications within the secure element… the 

but the second application has been locked by the dedicated server, ( column 5, line 11-17, column 9, line 28-65, column 15, line 36-63, column 16, line 55- 67, column 17, line 1-60, column 19, line 8-17, column 24, line 1-67)
Behren - Alter natively, the TSM may issue pre-defined instructions for such exemplary external functions, as blocking/unblocking a card Software application… to instantiate a Trusted Service Manager (TSM) Security Domain for download of payment and other card Software applications, to lock/unlock card Software applications, and to terminate secure element Software applications… The control software application includes a list 232 of the activate/inactive/non-activatable card Software application AIDs in certain format…When a card Software application 240,252,260, and 268 is enabled, the SIO is active and is accessed by the client mode control Software application 224…. In certain exemplary embodiments, for the UNBLOCKED/BLOCKED functions from the JCRE 316, based on requests from the TSA 304 may be rendered on a selected AID of the card software application 360 for blocking. The 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Corda(column 1, line 10-13), which teaches “managing MIFARE applications in a mobile communication device that comprises a MIFARE Classic card or an emulated MIFARE Classic memory and a Swap memory” and  Behren(column 1, line 16-21), which teaches “systems, methods, and devices for controlling multiple card Software applications using a control Software application, the control and card Software applications resident in a secure element of a con tactless Smart card” in order to provide a device owner access to several types of services that range from financial transactions to secure authentication (Behren; column 1, line 43-66).

managing MIFARE applications in a mobile communication device that comprises a MIFARE Classic card or an emulated MIFARE Classic memory and a Swap memory” and  Behren(column 1, line 16-21), which teaches “systems, methods, and devices for controlling multiple card Software applications using a control Software application, the control and card Software applications resident in a secure element of a con tactless Smart card” and Hosogoe(¶1), which teaches “a multi-application type IC card having a plurality of functions including credit card and electronic money functions” in order to ensure higher security and great data volume to enact more monetary functions than a conventional magnetic card (Hosogoe; ¶ 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hisano et al., (US 20060034043) teaches emulating first information and converting to second information.
Spodak et al. (US 20130134216) teaches a universal card with multiple cards that emulates the different cards. 
Sklovsky et al (US 20090247077) teaches switching between applications on a mobile device.
Tang et al. (US 20130331029) teaches secure elements with emulating functions for multiple applications.
Finkenzeller et al. (US 20090199206) teaches switching between applications and utilizing a reading device to communicate with the applications.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687